Citation Nr: 9912671	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-45 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral foot 
disability.

3.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
following a March 1996 rating decision by the RO that denied 
applications to reopen previously denied claims of service 
connection for a back disability and bilateral foot 
disability, and denied a claim of entitlement to an increased 
rating for residuals of a right knee injury.

The veteran appeared at a hearing before the undersigned in 
February 1999 and his representative provided a new address 
for the veteran.  The RO should take note of this change of 
address for all future correspondence.


REMAND

With respect to the veteran's claims to reopen, the Board 
notes that, by an August 1995 decision, the Board denied an 
application to reopen a previously denied claim of service 
connection for a back disability and denied a claim of 
service connection for a bilateral foot disability.  That 
decision is final.  38 U.S.C.A. § 7104 (West 1991).  Whether 
previously denied claims, such as these, should be reopened 
is a jurisdictional matter that must be addressed before the 
Board may consider any underlying claim on its merits.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
the Board must initially address the question of whether 
"new and material" evidence has been presented sufficient 
to reopen the claims.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

In this regard, the Board notes that a review of the record 
reveals that the RO specifically applied the "materiality" 
test adopted by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) in the case of Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Under the Colvin test, 
which was recently invalidated by the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), evidence was 
considered "material" when it was probative of the issue at 
hand and there was a reasonable possibility of a change in 
the outcome when the newly submitted evidence was viewed in 
light of all the evidence of record.  Colvin, 1 Vet. App. at 
171.  In invalidating this test, the Federal Circuit reasoned 
that the "reasonably likely to change the outcome" 
requirement was not only unnecessarily stringent, it was also 
inconsistent with the regulation on point, 38 C.F.R. 
§ 3.156(a), which merely required that newly submitted 
evidence bear directly or substantially on the specific 
matter and be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

As noted above, the RO decided the veteran's applications to 
reopen on the basis of the Colvin test for "materiality."  
The Board finds that the March 1996 rating decision, 
August 1996 statement of the case (SOC), and subsequently 
prepared supplemental statements of the case (SSOCs) do not 
suggest anything to the contrary.  Therefore, because it 
appears that the RO's determinations in this regard turned on 
the standard articulated by Colvin, rather than relying 
solely on 38 C.F.R. § 3.156(a), a remand is required.  This 
remand is required so that the RO may adjudicate the claims 
to reopen without relying on the now invalidated standard for 
"materiality" set forth in Colvin.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

As for the increased rating claim, it should be pointed out 
that an appeal to the Board is initiated by filing a notice 
of disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. §§ 20.200, 20.201 (1998).  Then, after a SOC is 
issued, the appeal is completed by filing a substantive 
appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 20.202.

A substantive appeal can be set forth on a VA Form 9 (Appeal 
to Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to the errors of fact or law made 
by the agency of original jurisdiction (AOJ).  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (1998).  
If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992). Cf. Rowell v. Principi, 
4 Vet. App. 9 (1993).

In the present case, a timely substantive appeal does not 
appear to have been received with respect to the veteran's 
claim of entitlement to an increased rating for residuals of 
a right knee injury.  The record shows that the RO mailed 
notification to the veteran of its decision to deny that 
claim on March 18, 1996, that the RO received a NOD from him 
on June 19, 1996, and that the RO mailed a SOC to him on 
August 28, 1996.  Under the applicable regulations, cited 
above, the veteran had until March 18, 1997, to file a 
substantive appeal.  However, no document that could be 
construed as a substantive appeal was received by VA until 
June 17, 1998, when he filed a statement to request an 
increased rating.

The Court has held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
AOJ, the Board must consider 1) whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, 2) whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and 3) whether the SOC or SSOC provided to the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.29 (1998).  If not, the matter must be remanded to the 
AOJ to avoid prejudice to the claimant.  Bernard, 
4 Vet. App. at 393.

In this regard, the Board notes that this remand is the first 
time that the veteran has been notified that a timely 
substantive appeal was not filed with respect to the denial 
of an increased rating for residuals of a right knee injury.  
He has not been afforded an opportunity to present argument 
and/or evidence on this question and a SOC or SSOC has not 
been issued with respect to the issue of the timeliness of 
his appeal.  Consequently, the Board will remand this matter 
to the RO to avoid the possibility of prejudice.  38 C.F.R. 
§ 19.9 (1998).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should re-adjudicate the 
claims to reopen.  The standard for 
reopening a previously denied claim as 
set forth in 38 C.F.R. § 3.156(a) should 
be used as the sole test for determining 
whether the veteran has submitted "new 
and material" evidence.  If action 
remains adverse to the veteran, both he 
and his representative should be 
furnished a SSOC, which should refer to 
the definition in 38 C.F.R. § 3.156(a) as 
the sole test for "materiality."  
Hodge, supra.  

2.  The veteran and his representative 
should also be contacted and notified of 
the right to submit further evidence, 
argument, and comment with regard to the 
question of timeliness of a substantive 
appeal of the increased rating issue.  He 
should be informed of his right to 
request a hearing on the matter if he so 
desires.

3.  After the above development has been 
completed, the RO should issue a SSOC.  
The SSOC should contain a summary of the 
pertinent facts and a summary of the laws 
and regulations applicable to the proper 
filing of appeals, with appropriate 
citations (including 38 C.F.R. §§ 19.32, 
19.34, 20.200, 20.202, 20.203, 20.302).  
See 38 C.F.R. §§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of these remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


